Opinion by
Mb Chief Justice Paxson,
This ease is ruled by Linton v. Yogel, 98 Pa. 459, in which it was held that on an appeal to the common pleas from the judgment of a justice of the peace, the amount demanded by the plaintiff cannot be increased beyond the limits of the justice’s jurisdiction, except so far as to embrace interest which has accrued since the institution of the suit. In the case in hand the judgment before the alderman was for |240, and costs. Upon the trial of the appeal in the court below the plaintiff claimed from the defendant, as appears by his statement, the sum of $308.52, with interest from June 10,1890. The trial resulted in a verdict for plaintiff for $326.17. Both the claim and the verdict were in excess of the jurisdiction of the justice.
Judgment reversed.